DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is in response to the claims filed 10/9/2019.
Claims 21-35 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 2/12/2020 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 21-23, 26-27, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu US 6,793,073.
Regarding claim 21: 
Tu teaches a packaged window covering (FIGS. 5-7), comprising: 
a box (23) extending in a first direction between a first open end (left open side) of said box and a second (right open side) open end of said box, said box including a top wall (top), a bottom wall (bottom) spaced apart from said top wall, and first  (front) and second (rear) sidewalls extending 
a window covering including a head rail (11) and a panel (13), said window covering defining a covering width of said window covering extending in the first direction of said box (i.e. the width of the window covering); wherein: 
at least one wall of said box defines a shorter width than the covering width of said window covering in the first direction such that, when said window covering is positioned within said box, said window covering includes first and second exposed portions at said first and second open ends of said box, respectively; and said first and second exposed portions comprise portions of said window covering across which said box does not cover said head rail (as shown in FIG. 5, the ends of the window covering are exposed due to the width of the walls being less than the width of the window covering). 
Regarding claim 22: 
Tu teaches the packaged window covering of claim 21, as discussed above, further comprising first and second end caps configured to be removably coupled to said box at said first and second open ends of said box, respectively. 
Regarding claim 23: 
Tu teaches the packaged window covering of claim 21, as discussed above, wherein: said head rail extends lengthwise in the first direction adjacent to said first sidewall of said box; and said first sidewall of said box defines a first sidewall width in the first direction that is less than the covering width of said window covering such that said first and second exposed portions comprise exposed portions of said head rail that extend beyond opposed ends of said first sidewall in the first direction (shown in FIG. 5). 
Regarding claim 26: 
Tu teaches the packaged window covering of claim 21, as discussed above, wherein: said bottom wall of said box defines a bottom wall width in the first direction of said box; and the bottom wall width is less (shown in FIG. 5). 
Regarding claim 27: 
Tu teaches the packaged window covering of claim 26, as discussed above, wherein the bottom wall width of said bottom wall is less than the covering width of said window covering such that said window covering further comprises first and second exposed panel portions across which said bottom wall does not cover said panel of said window covering (shown in FIG. 5). 
Regarding claim 31: 
Tu teaches the packaged window covering of claim 21, as discussed above, wherein: said window covering extends in the first direction between a first lateral end of said window covering and a second lateral end of said window covering, said window covering comprises a first cut zone extending from said first lateral end towards said second lateral end, and a second cut zone extending from said second lateral end towards said first lateral end; and each of said first and second cut zones defines a cut zone width in the first direction of said box that is equal to or greater than a predetermined length of material configured to be cut from each of said respective first and second lateral ends of said window covering (the cut zone width is interpreted to be arbitrary as it represents cut or removed material that doesn’t exist on the claimed packaged window covering; see final sentence of the abstract). 
Regarding claim 32: 
Tu teaches the packaged window covering of claim 31, as discussed above, wherein the shorter width of the at least one wall of said box is selected such that said first and second exposed portions of said window covering comprise exposed portions of said window covering that extend beyond opposed ends of said at least one wall in the first direction by a distance substantially equal to the cut zone width (shown in FIG. 5). 
Regarding claim 33: 
(28/29; alternatively 44/45) configured to engage a portion of said window covering to retain said window covering within said box. 
Regarding claim 34: 
Tu teaches the packaged window covering of claim 33, as discussed above, wherein said retaining member comprises at least one folded portion of said box (28/29 are folded and are part of the box as a whole when assembled). 
Regarding claim 35: 
Tu teaches the packaged window covering of claim 33, as discussed above, wherein said retaining member is configured to engage said head rail of said window covering (both 28/29 and 44/45 engage the head rail).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, as applied above.
Regarding claim 24: 
Tu teaches the packaged window covering of claim 23, as discussed above, but does not teach wherein said second sidewall of said box defines a second sidewall width in the first direction that is substantially equal to the covering width of said window covering. 
However, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the width of the box 23 to be substantially equal to the window covering itself, in order to cover/protect more of the window covering, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions (here, the extent to which the window covering is exposed at its ends) of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV. A.). In this case the device would not perform differently if less of the window covering were exposed at its ends. 
Regarding claim 25: 
Tu teaches the packaged window covering of claim 24, as discussed above, wherein: said window covering comprises a bottom rail (12) positioned adjacent to an end of said panel opposite said head rail; and said bottom rail extends lengthwise in the first direction adjacent to said second sidewall of said box. 
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 28, in the context of packaging blinds, the prior art does not disclose opposed first and second cut-out portions that are recessed relative to said first and second wall ends of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731